DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group B in the reply filed on 2022-06-13 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-9, 13-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 6-9 and 13-20 recite the features of the non-elected species A of the device for storing data of FIG.15-FIG.16, namely dependent claim 6 (and by dependency claims 7-9) recite at least the features of “a protrusion extending from the second end of the first segment; and a recess through a portion of the side of the storage device” which are the features of 1820 (1820 shown as part of the storage device FIG.16) shown in FIG.19A-FIG.19C, likewise independent claim 13 (and by dependency claims 14-20) recites the features of the embodiment of the device for storing data of FIG.15-FIG.16: “a protrusion extending from the second end of the segment; and a recess through a portion of the side of the storage device”.
Furthermore, it must be noted that at least FIG.20B and FIG.22 (paragraphs [0023]-[0029]) of the present application clearly show that storage device 2000 discloses neither a protrusion extending from the second end of the first segment nor a recess through a portion of the side of the storage device.
The remaining claims 1-5 and 10-12 are drawn to elected species B and are examined in their entirety below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 contains the trademark/trade names “USB”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe generic electrical/data connection systems and, accordingly, the identification/description is indefinite.
It must be noted that claim 12 also recites “lighting” connector, however the specification recites “lightning” connector, if the “lighting” connector of claim 12 is the “lightning” connector of the specification then claim 12 is also rejected for utilization of the “lightning” connector trademark/trade name.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Villa-Real (US 2013/0027868).
Regarding claim 1 Villa-Real discloses:
An integrated stand for a portable device, comprising: 
a storage device (e.g. 100 Fig.1) configured to store data therein (described e.g. paragraph [0016]), the storage device having a front end opposite a back end (e.g. 1089a/108b Fig.2), each of the front end and the back end configured to have at least one connector extruded therethrough (shown e.g. Fig.2); 
an actuator (e.g. 114 Fig.2) coupled to the storage device to cause the at least one of the connectors to extrude through at least one of the back end or front end of the storage device (shown e.g. Fig.2); and 
first and second segments (e.g. 110a/110b Fig.3/Fig.4) coupled to a side of the storage device, the first segment having a first end (e.g. at 114) opposite a second end (e.g. hinge of 110b Fig.4), the first end rotatively coupled around a hinged joint (e.g. indicated by arrows Fig.2) positioned along an end of the side of the storage device (shown e.g. Fig.1), wherein the second segment is rotatively coupled around a further hinged joint positioned along the second end of the first segment (shown/indicated Fig.5).

Regarding claim 2 Villa-Real discloses:
the first and second segments are foldably stored proximate the side of the storage device in response to being rotated around the first and second hinged joints, respectively, in a first direction (shown e.g. Fig.2).

Regarding claim 3 Villa-Real discloses:
the first and second segments are extended from the side of the storage device in response to being rotated around the first and second hinged joints, respectively, in a second direction opposite the first direction (e.g. with 110a/110b rotated in the other direction as indicated by arrows Fig.2).

Regarding claim 4 Villa-Real discloses:
the first and second segments are rotated about the first and second hinged joints, respectively, in the second direction (as indicated by arrows Fig.2) to provide balance (e.g. adjustable when plugged in paragraph [0036]) to the portable device (described e.g. [0191]).

Regarding claim 5 Villa-Real discloses:
the at least one extruded connector is engaged at an edge of the portable device such that the extended first and second segments provide balance (left/right balanced shown Fig.2) at the edge of the portable device (described e.g. [0191]).

Regarding claim 10 Villa-Real discloses:
the actuator takes a form of a mechanical slider positioned proximate the storage device (sliding indicated by arrows Fig.2).

Regarding claim 11 Villa-Real discloses:
the at least one connector is configured to allow data transmission between the storage device and the portable device (indicated e.g. Fig.102).

Regarding claim 12 Villa-Real discloses:
the at least one connecter is a USB connector or a lighting connector (described paragraph[0019]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference cited on the PTO-892 disclose/teach similar data storage housing/articulated devices as those disclosed in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841                                                                                                                                                                                                        


/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841